Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 1 of 9

 

 

 

 

 

 

 

 

 

 

 

 

oOo mea NY DH On BP WW VY

oO NO NY VN KN HN KN KN DN wR RR
oOo nN ON OW BP WON KF OOOODODlUlUmDWCOULUA UNCC UB Ul OUND Cl

Z
wa FILED | |) 1opcep 6g
fe COPY Seo 7 Lopben
MICHAEL BAILEY — RECEIVED copy |
United States Attorney ~~ — |
District of Arizona JUN 0 5 2019 AUG 19 2019 :
KRISTEN BROOK CLERK U S DISTRICT COURT
Assistant U.S. Attorney By DISTRICT OF ARIZONA CLERK U S DISTRICT COURT
Arizona State Bar No. 023121 DEPUTY BY DISTRICT OF ARIZONA
Two Renaissance Square DEPUTY
40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: kristen. brook @usdo} .ZOV
Attorneys for Plainti
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America, CR-19-00164-PHX-SPL
Plaintiff,
PLEA AGREEMENT
VS.
Khwaja Mujib Haque,
Defendant.

 

 

 

Plaintiff, United States of America, and the defendant, Khwaja Mujib Haque,

hereby agree to dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to Count 1 of the indictment, which charges the
defendant with a violation of 18 United States Code (U.S.C.) § 1001(a)(2), a Class D felony
offense.
2. MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 1001(a)(2), is punishable by a maximum fine of
$250,000, a maximum term of imprisonment of 5 years, or both, and a term of supervised
release of 3 years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

 

 

 
Oo on Dn wn FP W WN

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 2 of 9

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100.00 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

C. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

3. AGREEMENTS REGARDING SENTENCING

a. Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and
defendant stipulate that the defendant will be sentenced to a term of probation.

b. Acceptance of Responsibility. If the defendant makes full and complete
disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United States
will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to U.S.S.G. § 3E1.1(a). If the defendant has an offense level of 16 or more,
the United States will move the Court for an additional one-level reduction in the applicable

Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1().

 

 
Oo ony nu FF WY

mo wy NNN NR NNN Seer SFG FSR Bs
BPR RE BNSF SoOwmA DH KHNES

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 3 of 9

4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including

under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,

-3-

 

 
Oo on an wn FW NY

mw wN N NN NN YD SF Fr SF SC Pe DBpts
BPS RFarR BH sescGevewanrnrnannwst Y& YN YF ©

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 4 of 9

collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section ILB of Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

C. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and

shall not be a limitation on the methods available to the United States to enforce the

_4-

 

 
Oo OAD Da wn BW NY

mN NY NN NY KN KY YN #& Fe SF SF KF PS tt Ss
BS eR DF KR ONS Fe Swe want DH FRY NF

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 5 of 9

judgment.
9, ELEMENTS
FALSE STATEMENT
On or about July 18, 2017, in the District of Arizona:
1. Defendant made a materially false statement to the FBI; and
2. Defendant acted willfully, deliberately and with knowledge that both the
statement was untrue and the conduct was unlawful; and
3. The statement was material to the activities or decisions of the FBI, that is, it
had a natural tendency to influence, or was capable of influencing, the FBI’s

decisions or activities.

10. FACTUAL BASIS
a. The defendant admits that the following facts are true and that if this matter
were to proceed to trial the United States could prove the following facts beyond a

reasonable doubt:

On July 18, 2017, in the District of Arizona, I, Khwaja Mujib Haque, submitted to
an interview with Agents of the Federal Bureau of Investigation (FBI). In the interview,
and in a previous interview on December |, 2016, FBI Agents informed me that providing
a material false statement to them was a crime.

On December 1, 2016 and again on July 18, 2017, I was aware that the FBI were
conducting an investigation into Elton Simpson and Nadir Soofi’s May 3, 2015 attack on
the Muhammad Art Exhibit and Contest and agents were interviewing me as part of that
investigation. I was aware that the FBI asked me specific questions about my contacts with
Simpson prior to May 3, 2015.

On December 1, 2016 and July 18, 2017, in my interviews with the FBI, I knowingly
and willfully made a false statement:

On July 18, 2017, I stated that I never gave money, a gift or wrote a check to Elton
Simpson. In truth, I knew that on January 6, 2010, I, Khwaja Mujib Haque provided Elton
Simpson $2,000 in the form of a check numbered 1241. I was aware that Simpson
deposited this check into his bank account. I signed the check and it was drawn from my

_5-

 

 
Oo oN DB Wn FP WwW NY

Dm Nw MW RNY NNN DN Fee STH es Reo sS
PNHR RR ONS FSO wmrA DH FY NTP

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 6 of 9

JPMorgan Chase account. I wrote the memo on the check: "gift-education funds.” In
January 2010, I resided at the address listed on the check, which also bore my account
number and signature.

My statements were material to the activities or decisions of the FBI, that is, they
had a natural tendency to influence, or were capable of influencing, the FBI’s decisions or
activities in midst of their investigation of Elton Simpson. I did not reveal my financial
contribution to Simpson, because I did not want to provide that information to the FBI.

I provided the check to Simpson to financially assist him attend a Madresa in Africa.

b. The defendant shall swear under oath to the accuracy of this statement and,
if the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

L have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

L agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court

after consideration of the. advisory Sentencing Guidelines.

 

 
Oo ON Dn nA FF W WY

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 7 of 9

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal, accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or

depressant that would impair my ability to fully understand the termgand conditions of this

 
  

plea agreement.

osfrr/2.0/9

Date /

 

KHWAJA MUJIB HAQUE
Defendant

 

 
Oo oN DH Wn FF W WH

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 8 of 9

APPROVAL OF DEFENSE COUNSEL

[ have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

 
 

s/oz2(14
Date \

 

  

rey for Defendant

S- 20-19 Lblrectea. () Suk

Date CHARLES D. SWIFT
Attorney for Defendant

RHO
Atto

 

 

 
Oo Oo NY DB A FP WY NY KE

mw NH NY NY NH NY NY NN FH FF Ke KY Fe FE Se LS LhUlme
eo aA AN B WN KF COO ON DA FF WY NY YF ©&

Jone. S ZO“

 

Case 2:19-cr-00164-SPL Document 39 Filed 08/19/19 Page 9 of 9

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best

interests of justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

     

 

 

 

Date KRETEN BROOK
Assistant U.S. Attorney‘

ACCEPTANCE BY THE COURT.

fluns. /7 26/7

Date HONORABLE STEVEN P/LOGAN
United States District Jud

 

 

 

 

 
